DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments in appeal brief, see page 16, filed 09 November 2020, with respect to 103 rejections for claim 10 have been fully considered and are persuasive.  The 103 rejections of 20 April 2020 has been withdrawn. In regards to claims 18-25, the 103 rejections has been withdrawn in view of amendment filed 22 February 2021 (please see Examiner’s amendment). 
Reasons for Allowance
Claims 10-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
“Goodman” (US 5,460,182) discloses two fibers capable of receiving light, and located at the bottom of the bevel in the vicinity of each other as claimed. However, Goodman fails to teach second and third fibers located at a distance A from the first fiber, and does not teach exact dimensional limitations that meet the equation recited in claim 10 and arrangement of having three transmitting fibers and dimensional limitations of claim 18. 
 “Hular” (US 2005/0261568) also discloses having an arrangement of multiple optical fibers, including second and third fiber at the bottom of the bevel, Figure 2A), but does not teach the claimed dimensional limitations as required by equation stated in claim 10 and 18.
However, the prior art previously and currently made of record fails to disclose or make obvious the structural limitations meeting the equation in claim 10 and having three transmitting 
Therefore, claim(s) 10-25 overcome(s) previously and currently cited prior art and is/are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darrin Wesley Smith Blaine (371-833-9685) on 17 and 22 February 2021.
The application has been amended as follows: 
10. (Currently Amended) A needle, comprising: a shaft;

a tip at a distal end of the shaft, wherein the tip of the needle is formed by a bevel; a first fiber, the first fiberconfigured to transmit light, wherein an end surface of the first fiber is located at a top of the bevel;
a second fiberconfigured to receive light, wherein an end surface of the second fiber is located at a bottom of the bevel;
a third fiber, configured to receive light, wherein an end surface of the third fiber is located at the bottom of the bevel in the vicinity of the end surface of the second fiber;
wherein the structure of the needle meets the following equation
 
    PNG
    media_image1.png
    36
    105
    media_image1.png
    Greyscale
 ;
wherein A is a distance measured from a middle of the end surface of the first fiber to a middle of the end surface of the second fiber and a distance measured from the middle of the end surface of the first fiber to the middle of the end surface of the third fiber; wherein D is the outer diameter of the shaft; and wherein b is the tip angle of the bevel.

18.       (Currently Amended)  A needle, comprising 
            a shaft having an outer diameter (D); 
            a tip at a distal end of the shaft, wherein the tip of the needle is formed by a bevel; 
            a first fiberconfigured to transmit light, 
                        wherein an end surface of the first fiber is located at a top of the bevel; 
configured to transmit light,
                        wherein an end surface of the second fiber is located at a bottom of the bevel,
                        wherein the end surface of the first fiber and the end surface of the second fiber are arranged at a distance (A) to each other, and
                        wherein the distance (A) is greater than the diameter (D); and
            a third fiber, configured to transmit light, wherein an end surface of the third fiber is located at the bottom of the bevel in the vicinity of the end surface of the second fiber.
19.        (Currently Amended)  The needle of claim 18, 
  
wherein the end surface of the first fiber and the end surface of the third fiber are arranged at the distance (A) to each other
18, wherein the distance (A) is more than 1.5 times greater than the diameter (D). 21.       (Currently Amended)  The needle of claim 18,, wherein the outer diameter (D) of the shaft (110, 210) is between 0.711 mm and 2.108 mm. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm
Examiner interviews are available via telephone, in-person, and video conferencinAn examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.g using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA J PARK/Primary Examiner, Art Unit 3793